Per Curiam.
This case came on for a hearing before a full bench consisting of six Justices. One of the questions was whether the judge erred in charging upon the law of confessions, and another whether he violated § 1058 of the Penal Code by expressing an opinion upon the evidence. On these questions Hill, Gilbert, and Hines, JJ., were in favor of affirmance; and Russell, C. J., Beck, P. J., and Atkinson, J., were in favor of reversal. Therefore the judgment of the court below is affirmed by operation of law. As to the other questions raised, this court is of the opinion that no error was committed.

Judgment affirmed by operation of law.

J. Mach Barnes, Blalock & Blalock, and Parker & Parker, for plaintiff in error.
A. B. Spence, solicitor-general, and John W. Bennett, contra.